Case 3:16-cv-00600-MAB Document 173 Filed 09/06/19 Page 1 of 4 Page ID #698




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

HENRY DAVIS, et al.,                 )
    Plaintiffs,                      )
                                     )
                                     )
   vs.                               )   Case No. 3:16-cv-600-MAB
                                     )
ROB JEFFREYS,                        )   Judge Mark A. Beatty
     Defendant.                      )



              PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
Case 3:16-cv-00600-MAB Document 173 Filed 09/06/19 Page 2 of 4 Page ID #699




       Plaintiffs Henry Davis, Douglas Coleman, Aaron Fillmore, Jerome Jones, DeShawn

Gardner, and Percell Dansberry hereby move for an order certifying the following class pursuant

to Federal Rule of Civil Procedure 23:

       All prisoners who are now or will be incarcerated in adult correctional facilities by
       the Illinois Department of Corrections and thus who are at risk of being subjected
       to extreme isolation or who are currently subjected to extreme isolation.

       This motion is based on upon this Motion for Class Certification, the accompanying

Memorandum of Law in Support of Plaintiffs’ Motion for Class Certification and all of its attached

declarations and exhibits, the pleadings and papers on file in this action, oral argument, and any

such other matters as the Court may consider in hearing this motion.



Dated: September 6, 2019

                                                     Respectfully submitted,

                                                     By: /s/ Kimball R. Anderson

                                                     Kimball R. Anderson
                                                     Matthew R. DalSanto
                                                     Reid F. Smith
                                                     ARDC No. 6308794
                                                     WINSTON & STRAWN LLP
                                                     35 West Wacker Drive
                                                     Chicago, Illinois 60601-9703
                                                     Telephone: (312) 558-5600
                                                     Facsimile: (312) 558-5700
                                                     kanderso@winston.com
                                                     mdalsanto@winston.com
                                                     rfsmith@winston.com

                                                     Alan S. Mills
                                                     Elizabeth Mazur
                                                     Nicole Schult
                                                     UPTOWN PEOPLE’S LAW CENTER
                                                     4413 North Sheridan Road
                                                     Chicago, Illinois 60640
                                                     Telephone: (773) 769-1411
                                                     Facsimile: (773) 769-2224


                                                1
Case 3:16-cv-00600-MAB Document 173 Filed 09/06/19 Page 3 of 4 Page ID #700




                                         alan@uplcchicago.org
                                         liz@uplcchicago.org
                                         nicole@uplcchicago.org

                                         Attorneys for Plaintiffs




                                     2
Case 3:16-cv-00600-MAB Document 173 Filed 09/06/19 Page 4 of 4 Page ID #701




                               CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiffs hereby certifies that on this 6th day of September,

2019, he caused a copy of the foregoing PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

to be served by CM/ECF to all parties and counsel of record.



Dated: September 6, 2019                     By: /s/ Kimball R. Anderson
                                                   Attorney for Plaintiffs

                                                    Kimball R. Anderson
                                                    WINSTON & STRAWN LLP
                                                    35 West Wacker Drive
                                                    Chicago, Illinois 60601-9703
                                                    Telephone: (312) 558-5600
                                                    Facsimile: (312) 558-5700
                                                    kanderso@winston.com
